DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                    FAYSSANYA GEORGINA PRATT,
                            Appellant,

                                       v.

                        ANDERSON MARSHALL,
                              Appellee.

                                 No. 4D19-2434

                                  [May 7, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Tarlika Navarro, Judge; L.T. Case No. FMCE 13-013100
(38).

  Kimberly H. Schultz of Kimberly H. Schultz, P.A., Miami, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.